Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
	Claims 1-20 are pending in this application.
Applicant is advised that the undersigned examiner has been reassigned to this application because the previous examiner is no longer with the USPTO.  
Applicant’s election without traverse of Group I, claims 1-8 and 11-20 in the reply filed on 12/3/2021 is acknowledged.  However, upon reconsideration and further review, the requirement for unity of invention set forth in the Office action of 12/15/2021 is withdrawn.  Accordingly, all claims will presently be examined. 
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 is directed to a method for “protecting” a plant, and claim 10 is directed to a method for “controlling or suppressing plant growth.”  Thus, it appears that claims 9 and 10 read on end results that are opposites, keeping plants alive in claim 9 and killing plants (herbicidal) in claim 10.  However, there are no distinguishing method steps in claims 9 and 10 – both claims recite application to the plant.  Read together, claims 9 and 10 are confusing because it cannot be understood how the same method step of applying the aqueous emulsion of claim 7 to the plant protects the plant on the one  hand (claim 9) but kills it on the other hand (claim 10). 

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3 and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by CN 1040839001.
CN 104083900 explicitly discloses volatile components of a Pandanus plant, which include 0.02% 7-carbonyl octanoic acid (component 43), 0.44% nonanoic acid (component 53), ethyl laurate (component 102), ethyl myristate (component 136), and ethyl palmitate (component 161).  See Table 3, paragraphs 96-107.  The 0.02% 7-carbonyl octanoic acid (component 43)is approximately 4.3% based on the weight of the two acids, and 0.44% nonanoic acid (component 53) is approximately 95.7% based on the weight of the two acids.  
Claim 1 and claims dependent thereon are recited in “comprising” language, which is open to additional components.  The claims are thereby anticipated.  

Claim 11 is objected to under 37 CFR 1.75 as being a substantial duplicate of claim 3, and claims 12 and 13 are objected to under 37 CFR 1.75 as being substantial duplicates of claim 4.  When two or more claims in an application are duplicates or else are so close in content that they cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the others as being substantial duplicates of the allowed claim. See MPEP § 608.01(m).

Claims 4-8 and 14-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to JOHN PAK whose telephone number is (571)272-0620.  The Examiner can normally be reached on Monday to Friday from 8:30 AM to 5 PM.  
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's SPE, Fereydoun Sajjadi, can be reached on (571)272-3311.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.  Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (571)272-1600.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/JOHN PAK/Primary Examiner, Art Unit 1699                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
    

    
        1 Full copy submitted by Applicant on 5/27/2021.